Citation Nr: 0516422	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-01 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
January 1950 and from January 1951 until his temporary 
disability retirement in March 1954. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans (VA) that, in pertinent part, denied the veteran's 
claim for service connection for bilateral hearing loss 
disability.  

The case was previously before the Board in December 2003, at 
which time it was remanded for additional development.


FINDING OF FACT

Bilateral hearing loss disability was initially demonstrated 
years after service, and has not been shown by competent 
evidence to be causally related to the veteran's active 
service


CONCLUSION OF LAW

Bilateral sensorineural hearing loss disability was not 
incurred in or aggravated by active wartime service, and may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2004).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  

Notice

A VA letter issued in April 2001 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
38 U. S. C. A § 5103 (West 2002) and 38 C.F.R. § 3.159 
(2004).  

The Board observes that recent legislation authorizes the VA 
to make a decision prior to the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of his claim.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
as well as VA examination records.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Factual Background

On the veteran's September 1947 entrance examination, as well 
as on his January 1950 separation examination, his hearing on 
whispered voice examination was 15/15 bilaterally.

On the veteran's January 1951 enlistment examination, the 
veteran's hearing on whispered voice testing was 15/15 
bilaterally.
On a February 1954 Medical Board examination, the veteran's 
hearing on whispered voice testing was 15/15 bilaterally.  
The veteran's hearing on spoken voice testing was also 15/15 
bilaterally.

On initial VA examination subsequent to service, in May 1954, 
for a disability not at issue, the veteran's hearing was 
20/20, bilaterally, on conventional voice testing.

The record reflects that the veteran's hearing was checked on 
several occasions between June 1981 and January 1991.  On an 
undated case history information sheet, the veteran reported 
a history of an ear injury during an explosion during the 
war, occasional ringing in the ears, a noisy past job, and 
difficulty hearing in the right and left ear.  He also 
indicated that he wore earplugs when exposed to high level of 
noise at work.

On private audiological evaluation in June 1981, it was 
remarked that the veteran had worked in a machine shop for 14 
years, and that his right ear had more noise exposure.  The 
reported pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
0
40
45
40
LEFT
0
0
-5
35
55

A February 1984 hearing conservation test report indicated 
that in June 1981 the veteran's speech frequency hearing was 
within normal limits in both ears and that the veteran 
displayed moderate right ear high frequency hearing 
difficulty.  The same report indicated that the veteran's 
speech frequency hearing displayed a mild hearing difficulty 
in the right ear, and the veteran displayed right ear, high 
frequency moderate hearing difficulty.  

A January 1991 hearing check report indicated that the 
veteran's hearing in the left ear was satisfactory for 
hearing and understanding conversation.  His hearing in the 
right ear indicated that he may not hear or completely 
understand conversation in that ear, especially when there 
was distraction or background noises.

In a statement dated in October 2000, the veteran related 
that while in Seoul, Korea transporting ammunition behind the 
front line, that he was continuously around loud artillery 
fire.  He indicated that on one occasion, he was near a 
camouflaged 105 Howitzer when it fired and that he could 
hardly hear during the following two or three weeks.  The 
veteran further stated that he had experienced problems with 
his hearing since his discharge from service.

The veteran underwent a VA audiological examination for 
compensation and compensation purposes in July 2001.  The 
veteran reported that following discharge from service he did 
general office work, went to welding school, and then did 
machine and assembly work, farming, and gardening.  He also 
indicated that he had used power tools through the years and 
that he had had difficulty in his right ear since his hearing 
was injured on the front when a howitzer went off while he 
was hauling ammunition.  The examiner noted that the veteran 
had a 15-year history of occupational noise exposure at 
Barber-Greene, as well a s recreational noise exposure.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
50
55
60
LEFT
15
5
20
60
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The examiner diagnosed the veteran with right ear moderate 
sensorineural hearing loss from 250 through 8000 Hz.  The 
veteran's left ear hearing fell within the normal range from 
250 through 2000 Hz, but displayed moderately severe to 
severe sensorineural loss from 3000 through 8000 Hz.  The 
examiner further commented, "that there was no evidence in 
the C-file of acoustic trauma to the right ear or physical 
evidence of hearing loss as a concern at discharge or shortly 
after when he filed for disability regarding his stomach 
condition.  Thus, it is likely that factors other than 
service related military noise exposure caused changes in his 
hearing."

The veteran underwent another VA audiological examination for 
compensation and pension purposes in October 2004.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
55
60
65
LEFT
5
5
35
60
70

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 98 percent in the left ear.  
The veteran was diagnosed with a mild sensorineural hearing 
loss in the right ear at 250 Hz, dropping to the moderate 
range of hearing loss through 500-2000 Hz, further dropping 
to a moderately-severe hearing loss through 3000-8000 Hz.  On 
the left ear, the veteran was diagnosed with essentially 
normal hearing sensitivity through 250-1500 Hz, dropping to a 
mild sensorineural hearing loss at 2000 Hz, further dropping 
to the moderately-severe range of hearing loss through 3000-
8000 Hz.  Non organic hearing loss was ruled out by testing.  
In terms of the etiology of the veteran's hearing loss the 
examiner opined:

Due to the lack of evidence contained in 
the c-file and the lack of proximity 
between the dates of service and the 
dates of the hearing evaluation in 1981 
and this evaluation and the previous C & 
P evaluation of 7/2/2001, and the 
veteran's history of occupational noise 
exposure, it is my opinion that the 
veteran's complaint of hearing loss is 
not at least as likely as not related to 
his military service. 



Criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in, or aggravated by, 
such service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept s 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
services, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonably 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154 (West 2002).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service." Id. at 158.

Analysis

The veteran asserts that service connection is warranted for 
bilateral hearing loss disability.  In order to establish 
service connection on a presumptive basis, the veteran's 
sensorineural hearing loss must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his service.  In this case, the first clinical 
documentation of hearing loss disability for VA purposes was 
in 1981, many years after service.  As such, the Board finds 
that presumptive service connection is not warranted under 
the provisions of 38 U.S.C.A. §§ 1101 and 1112 (West 2002) or 
38 C.F.R. §§ 3.307 and 3.309 (2004).

In order to establish service connection on a nonpresumptive 
direct basis, the veteran must provide evidence of a current 
disability, an in-service injury, and a nexus between the 
current disability and an in-service injury.  The record 
establishes that current hearing loss "disability" for VA 
purposes has been demonstrated subsequent to service, on 
private examination between 1981 to 1991 and on VA 
audiometric examination in July 2001 and in October 2004.  
However, the Board notes that impaired hearing was not 
demonstrated during service.  Also, the reports of hearing 
tests, on examinations for entrance into service, and on 
examinations for separation from service, do not reflect a 
change in hearing ability in service.  

Nevertheless, the Board notes that, although hearing loss was 
not demonstrated in service, and was initially clinically 
demonstrated in 1981, many years after the veteran's 
separation from service, pursuant to 38 C.F.R. § 3.303(d), 
and the Court's holding in Hensley v. Brown, service 
connection may still be established if it is shown that 
current hearing loss is related to service.  Also, under 38 
U.S.C.A. § 1154 (a) (West 2002), the VA is required to 
consider the veteran's contentions in conjunction with the 
circumstances of his service.  The veteran has alleged his 
hearing loss disability was incurred in service as a result 
of exposure to noise trauma and artillery fire while on the 
front line delivering ammunition in Korea.  The record 
establishes that the veteran served in the Air Force during 
the Korean War and that he received the Bronze Star Service 
Medal for his battle participation.  As such, the Board 
concedes that the veteran was exposed to noise trauma in 
service.  

However, the Board observes that the record does not 
establish that the veteran's current bilateral hearing loss 
disability is etiologically related to his acoustic trauma in 
service.  As noted above, bilateral hearing loss disability 
was initially demonstrated years after service.  In the 
absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  Further, it is significant to point out that in 
July 2001, a VA examiner, after a review of the veteran's 
claims file and an examination, opined that it was likely 
that factors other than service-related military noise 
exposure caused the veteran's hearing loss.  Similarly, 
another VA examiner, in December 2004, opined that due to the 
lack of evidence contained in the claims file, the lack of 
proximity between the dates of service and the dates of 
hearing evaluation in 1981, and the veteran's history of 
occupational noise exposure, that it was not at least as 
likely as not that the veteran's current hearing loss was 
etiologically related to his military service.

In this regard, there is no evidence to the contrary.  That 
is the only medical opinions of record are to the effect that 
the veteran's current bilateral hearing loss disability is 
not attributable to his military service.  Despite the 
veteran's assertions, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The medical opinions of record are of greater 
probative value than the veteran's statements in support of 
his claim.  Although the Board concludes that the evidence is 
sufficient to establish that the veteran sustained acoustic 
trauma in service, the competent evidence of record fails to 
establish that current bilateral hearing loss disability is 
related to such incident in service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss disability.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.



____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


